Exhibit 15 August 3, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Filing on the June 30, 2012 Form 10-Q for TrustCo Bank Corp NY Commissioners: We are aware that our report dated August 3, 2012, on our reviews of the interim financial information of TrustCo Bank Corp NY as of and for the three monthand six monthperiods ended June 30, 2012 and 2011, included in the Company's quarterly report on Form 10-Q for the quarter ended June 30, 2012, is incorporated by reference in its Registration Statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-8 (No. 333-175868), Form S-8 (No. 333-175867) Form S-3 (No. 333-174331), Form S-3 (No. 333-172568) and Form S-3 (No. 333-171339. Yours very truly, /s/ Crowe Horwath LLP Crowe Horwath LLP
